Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00765-CR

                                      Edward Rene FLORES,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR3773
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 23, 2014

DISMISSED

           Pursuant to a plea agreement with the State, appellant Edward Rene Flores pled nolo

contendere to the offense of aggravated assault with a deadly weapon. As part of his plea-bargain,

appellant signed a separate “Waiver of Appeal.” The trial court imposed sentence and signed a

certificate stating that this “is a plea-bargain case, and the defendant has NO right of appeal” and

“the defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant

timely filed a notice of appeal, the clerk sent copies of the certification and notice of appeal to this
                                                                                     04-14-00765-CR


court. See id. R. 25.2(e). The clerk’s record, which includes the plea bargain agreement and the

trial court’s Rule 25.2(a)(2) certification, has been filed. See id. R. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See id. R. 25.2(a)(2). After reviewing the clerk’s record, the trial

court’s certification therefore appears to accurately reflect that this is a plea bargain case and

appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).

       On November 7, 2014, we gave appellant notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing he has the right to appeal were

signed by the trial judge and made part of the appellate record by December 8, 2014. See id. R.

25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on

merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for

publication). Neither written permission to appeal nor an amended certification showing appellant

has the right to appeal has been filed. We therefore dismiss this appeal.


                                                   PER CURIAM

Do Not Publish




                                                 -2-